Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-20, and 22 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 20, prior art fails to teach, alone or in combination, a trash compactor assembly comprising a cord extending outwardly from a receptacle and coupled to a compaction plate, wherein the cord as a free end that is configured to be outwardly pulled away from the receptacle, and further comprising a grasping handle secured to the free end of the cord, wherein the grasping handle is configured to be manually grasped and pulled. Claims 2-8 and 10-13 are allowed by virtue of their dependence upon Claim 1, and Claim 22 is allowed by virtue of its dependence upon Claim 20. 
Regarding Claim 14, prior art fails to teach, alone or in combination, a trash compacting method comprising configuring a compaction plate to be manually moved in an upward direction to compact trash, wherein a cord extends outwardly from the receptacle and is coupled to the compaction plate, wherein the cord has a free end that is configured to be outwardly pulled away from the receptacle, and wherein a grasping handle is secured to the free end of the cord, wherein the grasping handle is configured to be manually grasped and pulled. Claims 15-19 are allowed by virtue of their dependence upon Claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TERESA A GUTHRIE/Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725